IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

BOBBY GRAHAM,                        NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D15-4378

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed September 1, 2017.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Kevin Alvarez, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WINOKUR, JAY, and M.K. THOMAS, JJ., CONCUR.